Citation Nr: 0828681	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. § 1151 
for residuals of testicular cancer, status post left 
orchiectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 8 to November 
12, 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision by the RO.  In January 
2007, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  In diagnosing the veteran's testicular cancer, VA 
exercised the degree of care that would be expected of a 
reasonable health care provider; he has not suffered 
additional disability attributable to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or an event not 
reasonably foreseeable.

2.  The evidence does not show, and the veteran does not 
allege, that VA treated him without his informed consent.


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151 for residuals of testicular cancer, status 
post left orchiectomy, have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.361 (2007).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA failed to timely diagnose his 
testicular cancer.  He maintains, in essence, that the 
resulting delay in treatment caused him to suffer additional 
disability.  He seeks compensation under the provisions of 
38 U.S.C. § 1151.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, notice with respect 
to each of these elements must be provided to the claimant 
prior to the initial unfavorable decision by the agency of 
original jurisdiction (AOJ).

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in January 2003, March 2003, April 2004, December 
2005, March 2006, and January 2007, the AOJ informed the 
veteran of the information and evidence required to 
substantiate his claim and of his and VA's respective duties 
for obtaining the information and evidence.  He was also 
informed of the manner in which ratings and effective dates 
are assigned for awards of disability benefits.  See, e.g., 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
totality of the required notice was not provided until after 
the veteran's claim was initially adjudicated, the claim was 
subsequently re-adjudicated in a February 2008 supplemental 
statement of the case (SSOC), thereby correcting any defect 
in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The relevant treatment records have been 
obtained and the veteran has been examined for purposes of 
obtaining a medical opinion with respect to the matter here 
at issue.  No further development action is required.

II.  The Merits of the Veteran's Appeal

The current version of 38 U.S.C. § 1151 (applicable to claims 
received by VA on or after October 1, 1997; see VAOPGCPREC 
40-97, 63 Fed. Reg. 31,263 (June 8, 1998)) provides, in 
pertinent part, that a veteran may be awarded compensation 
for additional disability, not the result of his willful 
misconduct, if the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), and the proximate cause of the disability was 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).  See also Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (now codified at 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363).

Under the law, hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2) (2007).  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability, it must be shown that the hospital care, medical 
or surgical treatment, or examination caused the veteran's 
additional disability and (1) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or (2) VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  Id. § 3.361(d)(1) (2007).  Whether the 
proximate cause of a veteran's additional disability was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  Id. § 3.361(d)(2).    

In the present case, the evidence of record shows that the 
veteran presented for treatment in November 2001 with 
complaints that included back pain and erectile dysfunction.  
At that time, his abdomen was found to be soft, with no 
tenderness or masses.

On March 5, 2002, the veteran presented for treatment with 
complaints of a mass in the left lower quadrant of his 
abdomen.  He reported that he had first noticed the mass 
about one or two weeks earlier.  Physical examination 
revealed an egg-size nodule with tenderness.  The abdomen was 
x-rayed.  It was felt that the nodule represented a lipoma or 
possible fibroma.  Gabapentin was prescribed.  The veteran 
was advised to follow up with primary care if the pain or 
swelling got worse.

The veteran canceled a urology appointment scheduled for 
March 13, 2002.  On April 2, 2002, he also canceled a 
computed tomography (CT) scan and blood tests that had been 
scheduled.

On April 15, 2002, the veteran presented for treatment with 
complaints that the nodule in his abdomen had increased in 
size.  On April 17, 2002, he was noted to have an increased 
area of firmness.  Testing was ordered and a CT scan was 
performed.  He was found to have a 14 x 21 x 11 centimeter 
left retroperitoneal abdominal mass with lymph nodes around 
the aorta.  On April 23, 2002, it was noted that there were 
no masses on examination of the testicles, but that the 
spermatic cord on the right was more prominent.  A biopsy of 
the retroperitoneal mass revealed a germ cell carcinoma 
favoring testicular seminoma.  A scrotal ultrasound revealed 
a diffuse testicular mass in the left lower pole that was 
worrisome for testicular cancer.

The veteran was started on chemotherapy on April 26, 2002.  
He underwent a left radical orchiectomy on May 7, 2002, and 
completed chemotherapy on July 5, 2002.  In September 2002, 
he was considered to exhibit no evidence of disease.  He was 
noted to have post-chemotherapy residual masses that with 
great certainty represented scar tissue and the usual 
desmoplastic reaction typically observed with seminoma after 
x-ray or chemotherapy.  Subsequent records show that he 
complained of neuropathy, abdominal pain, and occasional pain 
in the left inguinal area.

In July 2007, a VA physician was asked to review the 
veteran's VA claims file and associated VA medical records 
files and provide an opinion as to whether, in diagnosing the 
veteran's testicular cancer, VA exercised the degree of care 
that would be expected of a reasonable health care provider, 
and whether VA failed to timely diagnose the veteran's 
testicular cancer as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA, or an event not reasonably 
foreseeable.  Following an extensive review of the record 
(the examiner reported spending 111/2 hours reviewing the 
veteran's files), the physician concluded, in essence, that 
VA had exercised the degree of care that would be expected of 
a reasonable health care provider and that the veteran had 
not suffered any additional disability attributable to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event not reasonably foreseeable.  The examiner noted that 
the veteran's diagnosis of testicular cancer had been timely, 
inasmuch as the testis had not been suspicious on 
examination, and that the veteran's "[contention] that [the] 
loss of [his] testis due to lack of timely diagnosis is not 
rational."  The examiner explained that orchiectomy is the 
primary treatment for a testicular carcinoma.

Following a review of the evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C. § 1151 for 
residuals of testicular cancer, status post left orchiectomy.  
Although the veteran believes that VA failed to timely 
diagnose his testicular cancer, and that he suffered 
additional disability as a result, the record does not 
establish that he has the specialized training necessary to 
offer competent opinions on medical matters.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer evidence that requires 
medical knowledge).  As a result, his opinions in that regard 
cannot be accorded any probative weight.  As noted above, a 
VA physician has opined that VA's diagnosis and treatment of 
the veteran's condition was timely and reasonable.  That 
opinion is uncontradicted by other competent evidence of 
record.  Accordingly, and because there is no suggestion that 
VA treated the veteran without his informed consent, the 
Board must conclude that the greater weight of the evidence 
is against the claim.  The appeal is denied.




ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


